Citation Nr: 0607066
Decision Date: 03/10/06	Archive Date: 06/16/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-23 086	)	DATE MAR 21 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



ORDER

     The following corrections are made in a decision issued by the Board in this case on March 10, 2006:

    (1) Under Order, change, Service connection for a cervical spine disorder to Service connection for a cervical spine disorder is denied.

    (2) Under Order, change, Service connection for a lumbar spine disorder to Service connection for a lumbar spine disorder is denied.

    (3) Under Order, change, Service connection for a right shoulder disorder to Service connection for a right shoulder disorder is denied.



_____________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0607066	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for lumbar spine 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for neck and shoulder 
conditions and for arthritis of the lumbar spine.

In December 2004, the Board denied the claims listed on the 
title page.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2005, the Secretary of VA filed a motion to vacate 
the December 2004 decision due to an inadequate discussion of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
granted the motion the following month.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current cervical spine disorder, to include degenerative disc 
disease and spondylosis, and the veteran's service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service.

2.  There is no competent evidence of a nexus between a 
current lumbar spine disorder, to include arthritis, and the 
veteran's service, to include manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service.

3.  There is no competent evidence of a current right 
shoulder disorder.


CONCLUSIONS OF LAW

1.  A cervical spine disorder, to include degenerative disc 
disease and spondylosis, was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A lumbar spine disorder, to include arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2002 letter.  In it, VA informed 
the veteran of the evidence necessary to substantiate a claim 
for service connection.  It stated that the evidence needed 
to show a disease or injury in service, a current disability, 
and evidence of a nexus between the current disability and 
service, which was usually shown by medical evidence.  
Additionally, based upon the veteran's statements, he has 
actual knowledge of the evidence necessary to substantiate 
his claims.  For example, he has stated that he fell in 
service and injured his neck, back, and shoulder and that he 
has current disabilities as a result of that fall.  Such 
statement, if true, would substantiate his claims for service 
connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA stated it would 
make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
It told him that if there were private medical records that 
supported his claim, he could complete the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, and that VA would request those records for him.  VA 
noted that he could get the records himself and submit them.  
While the letter did not state that the veteran should submit 
any evidence he had in his possession that pertained to his 
claim, VA told him to tell it "about any additional 
information or evidence" that he wanted VA to obtain.  This 
essentially told him that he should submit any evidence he 
had in his possession.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
The veteran completed two VA Forms 21-4142, for VA to obtain 
those records.  Both sets of records have been obtained and 
associated with the claims file.  VA has obtained a medical 
opinion for the claims for service connection for cervical 
and lumbar spine disorders.  VA did not obtain a medical 
opinion in connection with the claim for service connection 
for a right shoulder disorder; however, the Board finds that 
VA was not under an obligation to have the veteran examined 
for this disability.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, there is no competent evidence 
in the claims file that the veteran has a current right 
shoulder disability or persistent or recurrent symptoms 
associated with the right shoulder, and therefore he does not 
meet the criteria for VA to obtain a medical opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that he has developed neck, low back, and 
right shoulder disabilities that started in service.  He 
states that during a night maneuver, he and his fellow 
soldiers came across a small cliff, which they had to climb 
down.  Each man took a turns to reach the bottom and called 
up for the next man to start.  The veteran states that on his 
first step, he slipped and fell head first and hit a man 
right on the square of his (the veteran's) back between the 
shoulders.  He states he ignored the pain because he was 
young, but that it has slowly developed into arthritis.  He 
also states that he had to work twice as hard during service 
because of his short frame and legs.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for cervical spine disorder, 
lumbar spine disorder, and right shoulder disorder.  The 
service medical records show the veteran was seen several 
times in March 1979 with back pain.  He stated he had injured 
it while lifting weights and denied a past history of back 
problems.  He was diagnosed with a strain.  Almost two weeks 
later, he stated his back was better, although he still had 
some pain.  He was diagnosed with low back pain.  A June 1979 
report of medical examination shows that clinical evaluation 
of the spine and other musculoskeletal system was normal, as 
was the evaluation of the upper extremities.  

The first indication that the veteran was experiencing any 
back pain was in 1997.  Even then, it did not appear to be 
musculoskeletal, as the examiner stated the veteran's back 
was "sore" and then noted, "acne - breaking out again."  A 
January 1998 medical record shows that the veteran complained 
of a pinched nerve in the back and right shoulder blade.  A 
July 2000 medical record shows that the veteran reported he 
had sustained a "sports" injury to his spine in 1997.  A 
September 2000 medical record shows that the veteran 
complained that his back hurt from working in the field.  The 
veteran has been diagnosed with cervical spondylosis and 
degenerative disc disease of the cervical spine.  He has also 
been diagnosed with arthritis of the lumbar spine.  In none 
of the records does the veteran report a history of back pain 
since service.  This it not to say that the veteran did not 
sustain an injury in service.  He has stated he sustained an 
injury to his back, which is a different injury than 
documented in the service medical records.  Regardless, the 
veteran is competent to report having sustained an injury in 
service.  The service medical records substantiate a separate 
injury to the spine.  However, the veteran's spine was 
determined to be "normal" at the time of his separation 
from service.  There is no evidence of manifestations of 
arthritis, spondylosis, or degenerative disc disease within 
one year following service.  The first showing of neck and 
back problems is not until 1997/1998, which is almost 
20 years following his discharge from service.  This is 
evidence against his claims for service connection for 
cervical and lumbar spine disorders.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

Further, there is no evidence of continuity of symptomatology 
following the veteran's discharge from service.  There is 
also negative evidence of a nexus between the post service 
cervical and lumbar spine disorders and the veteran's 
service.  In a September 2003 medical opinion, a VA examiner 
stated that it was "fairly obvious" that the veteran's 
current neck and back problems that he was currently 
experiencing were not related to his military service.  The 
examiner had an opportunity to review the claims file, and he 
reported relevant medical history.  Therefore, this medical 
opinion is accorded high probative value.  There is no 
competent evidence to refute this medical opinion.  

As to the claim for service connection for a right shoulder 
disorder, there is no competent evidence in the claims file 
that the veteran has a current right shoulder disorder.  When 
the veteran reported a pinched nerve in that area, the 
examiner did not provide a diagnosis.  Without evidence of a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board does not doubt the sincerity of the veteran's 
beliefs that the cervical and lumbar spine disorders are a 
result of military service and that he has a current right 
shoulder disorder that was incurred in service.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cervical spine disorder, lumbar 
spine disorder, and a right shoulder disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a cervical spine disorder.

Service connection for lumbar spine disorder.

Service connection for a right shoulder disorder.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



